Citation Nr: 1216659	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-44 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a low back injury, and if so, whether service connection is warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that the Veteran requested a Board hearing in his substantive appeal that was received in November 2009.  The Veteran withdrew his request for a hearing in August 2011.  

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in July 2001 denied the Veteran's claim for service connection for residuals of a back injury and the Veteran did not submit a substantive appeal to the April 2002 statement of the case within the required time period.

2.  Evidence associated with the claims file since the July 2001 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the July 2001 rating decision is new and material and the claim of entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's request to reopen his service connection claim for a back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

A rating decision dated in July 2001 denied the Veteran's claim of entitlement to service connection for residuals of a back injury on the basis that the Veteran's separation examination was negative for any medical condition of the low back, there was no diagnosis of a back disorder within one year of discharge from active duty and a medical documentation that the Veteran injured his back in 1980.  The relevant evidence of record at the time of the July 2001 rating decision consisted of some of the Veteran's service treatment records, private treatment records and lay statements by the Veteran.  The Veteran did not submit a substantive appeal to the April 2002 statement of the case within the required time period.  Therefore, the July 2001 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The Veteran submitted another claim of entitlement to service connection for residuals of a back injury in September 2008.  The relevant evidence of record received since the July 2001 rating decision includes private treatment records, lay statements from friends and family and an August 2010 private medical opinion.  The evidence received since the July 2001 rating decision is new in that it was not of record at the time of the July 2001 decision.  The August 2010 letter from the Veteran's private chiropractor provides an opinion that the Veteran's back pain is due to and a consequence of the Veteran's military service.  This medical opinion is neither cumulative nor redundant of the evidence of record in July 2001 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a residuals of a back injury is reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened, and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the reopened claim of service connection for residuals of a back injury.  

The record contains an August 2010 private medical opinion that asserts the Veteran's back pain with radiation down both legs are as likely as not due to and a consequence of the Veteran's service.   The chiropractor based this opinion on an examination, review of the Veteran's medical and service records and his education training and experience.  The Board observes that the Veteran has been diagnosed with degenerative disc disease and spinal stenosis in the past; however, the chiropractor did not indicate a specific back disorder (other than back pain) that is related to the injury in service.  Thus, the Board finds that additional information from this chiropractor is needed to determine what back disorder or disability he is relating to service.

Furthermore, the Board finds that a VA examination is necessary in order to adequately adjudicate the claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record shows that the Veteran has a diagnosis of degenerative disc disease and spinal stenosis.  A service treatment record dated in January 1954 reveals that the Veteran sought treatment for a wrenched back and he was placed on light duty.  In addition, a medical opinion shows that the Veteran's back pain may be related to the injury in service.  Therefore, the Board concludes that the Veteran should be provided with a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining any necessary authorization from the Veteran, seek clarification from the Veteran's chiropractor that provided the medical opinion dated in August 2010.  Specifically, the Board would like to know what current back disabilities (attributable to the described back pain in the opinion) he was referring to in his positive opinion.  

2. Thereafter, schedule the Veteran for a VA examination with respect to the reopened service connection claim for a back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service injury of a wrenched back.  The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.  The examiner must reconcile his/her opinion with the August 2010 private opinion.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The record should also include a copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination, which must indicate that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claim folder must note whether the notification was returned as undeliverable.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a back disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


